19-22744-shl         Doc 17       Filed 08/07/19         Entered 08/07/19 17:37:25 Main Document
                                                        Pg 1 of 2
    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------x
    In re:                                                                  Chapter 13

    VINCENT M. ZACCARDO,                                                          Case No. 19-22744-shl

                                                 Debtor.
    ------------------------------------------------------------------x

                                 CREDITOR LOSS MITIGATION AFFIDAVIT

          I, Mark E. Cohen, Esq., being sworn, say:

       I am not a party to this action, am over 18 years of age and maintain my law offices in
Forest Hills, New York.

       On August 7, 2019, I served a true copy of the financial packet and this “Creditor Loss
Mitigation Affidavit” 1 upon the following parties via (first class mail, facsimile or email) at the
following addresses:

          Vincent M. Zaccardo, Chapter 13 Debtor
          116 Briarcliff Drive South, Ossining, NY 10562

          Timothy Holden, Esq., Attorney for Chapter 13 Debtor
          445 Hamilton Avenue, Suite 1102, White Plains, NY 10601

          Pursuant to that request, the Debtor 2 must provide the following documents:

                   The Financial Information for Loss Mitigation Evaluation (completed & signed);

                Copies of the last two month's' paycheck stubs reflecting year-to-date income of
          borrower and/or co-borrower (if any);

                  Copies of the three most recent bank statements (with all pages) for all checking
          and/or savings accounts in which any borrower has an interest;

                   Copies of the last two years' tax returns, with all pages and schedules;

                 Copies of all Forms W-2, 1099 and K-1 for all borrowers on the account for the
          most recent two years;

                   Copies of current lease agreements for all rental income listed;

                   Signed IRS Form 4506-T or Internal Revenue Service Form 4506T-EZ;


1
  Italicized words in quotations indicate that there is a form by the same name on the Bankruptcy Court’s website.
These forms shall be used whenever applicable.
2
  Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s Loss
Mitigation Program Procedures. The Loss Mitigation Program Procedures’ definition of “Debtor” includes joint
debtors.
19-22744-shl    Doc 17     Filed 08/07/19     Entered 08/07/19 17:37:25 Main Document
                                             Pg 2 of 2
               A copy of a utility bill for the most recent month showing borrower name and
       subject property address as service address;

               Signed and dated year-to-date Profit and Loss Statement, if self-employed; and

              A letter stating the request for a payment arrangement and detailing the
       circumstances surrounding your client(s) current financial situation (Hardship Letter).

       Please be advised that the Creditor designates the following person to be its Loss
Mitigation contact:

       Name: Cameron Belitz
       Title: Asset Manager
       Office: 1-888-566-3287 x 12654
       Direct: 714-640-2654
       Private Fax: 877-566-3287
       Email Address: CBelitz@Kondaur.com

      Please be advised that the Creditor designates the following person to be its attorney for
Loss Mitigation on this Loan.

       Name: Mark E. Cohen, Esq.
       Firm: Mark E. Cohen, Esq.
       Phone Number: (718) 258-1500
       Fax Number:    (718) 793-1627
       Email Address: mecesq@aol.com

Dated: Forest Hills, New York
       August 7, 2019                       MARK E. COHEN, ESQ.
                                            By: /s/ Mark E. Cohen, Esq.
                                            Attorney for Secured Creditor
                                            Kondaur Capital Corporation,
                                            not in its individual capacity but solely
                                            in its capacity as separate trustee of
                                            Matawin Ventures Trust Series 2019-1
                                            108-18 Queens Boulevard
                                            4th Floor, Suite 3
                                            Forest Hills, New York 11375
                                            Telephone (718) 258-1500
                                            Our File No. K.052-895




                                                                                        Page 2 of 2
